                 Case:21-13309-TBM Doc#:6 Filed:06/23/21                                           Entered:06/24/21 08:53:32 Page1 of 2
                                                                                                                                                                          6/23/21 4:33PM




 Fill in this information to identify the case:
 Debtor name Hilltop at DIA, LLC
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Brad Carlson,                                                   Analyst Fees                                                                                               $1,746.00
 Analyst
 Toptal LLC
 2810 N Church St
 #36879
 Wilmington, DE
 19802-4447
 Christopher P. Harff                                            Litigation: Adams                                                                                        $82,767.40
 Highline Financial                                              County District
 Group, LLC                                                      Court, Colorado
 9493 S Shadow Hill                                              Case No.
 Circle                                                          20CV30129
 Lone Tree, CO                                                   Court Appointed
 80124                                                           Receiver
 Clifton Larson                                                  District                                                                                                     $435.00
 8390 E Crescent                                                 Accounting Fees
 Pkwy Unit 300
 Englewood, CO
 80111
 Fidelity National                                               Title Insurance                                                                                          $13,892.50
 Title Insurance Co
 Attn: Mary Romano
 4643 S Ulster St Ste
 500
 Denver, CO 80237
 Fox Rothschild                                                  Attorneys Fees                                                                                           $30,246.50
 2000 Market St 20 Fl
 Philadelphia, PA
 19103-3222
 Granite Properties                                              Office Lease                                                                                             $51,270.00
 PO Box 201365
 Dallas, TX
 75320-1365
 Josefina /Varsovia                                              COO for Hilltop                                                                                          $19,000.00
 Fernandez
 10390 Ashton Ave
 Los Angeles, CA
 90026

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:21-13309-TBM Doc#:6 Filed:06/23/21                                           Entered:06/24/21 08:53:32 Page2 of 2
                                                                                                                                                                          6/23/21 4:33PM




 Debtor    Hilltop at DIA, LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kelsey Jamie                                                    Attorneys Fees                                                                                           $11,000.00
 Buechler
 999 18th St Ste
 1230S
 Denver, CO 80202
 Liberty Mutual                                                  General Liability                                                                                          $4,722.80
 PO Box 188025                                                   Insurance
 Fairfield, OH
 45018-8025
 Limor Goodman                                                   CPA                                                                                                      $18,000.00
 160 Rockhill Rd
 Bala Cynwyd, PA
 19004
 LSC Transportation                                              Avelon                                                                                                     $5,100.00
 1889 York St                                                    Engineering
 Denver, CO 80206
 Markus Williams                                                 Counsel for Court                                                                                      $220,666.91
 Young & Hunsicker                                               Appointed
 LLC                                                             Receiver
 Attn: Matthew T.
 Faga
 Attn: Peter Q.
 Murphy
 1775 Sherman St
 Ste 1950
 Denver, CO 80203
 PCS Group Inc.                                                                                                      $29,661.25                        $0.00              $29,661.25
 PO Box 18287
 Denver, CO
 80218-0287
 Perkins Coie LLP                                                Attorneys Fees                                                                                         $972,000.00
 1201 Third Ave Ste
 4900
 Seattle, WA 98101
 Shumaker Mallory,                                               Attorneys Fees                                                                                             $1,650.00
 LLP
 333 S Grand Ave Ste
 3400
 Los Angeles, CA
 90071
 White Bear (Metro                                               Fees                                                                                                     $21,204.00
 District)
 2154 E Commons
 Ave #2000
 Littleton, CO 80122
 WIPFLI                                                          CPA and                                                                                                  $24,196.60
 7887 E Bellview Ave                                             Consultants
 Ste 700
 Englewood, CO
 80111




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
